Citation Nr: 9922502	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-48 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to July of 
1987, and from June to November of 1991, to include service 
in the Southwest Asia theater of operations during the 
Persian Gulf War from June 24, 1991, to October 31, 1991. 

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1993 rating decision 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for fatigue and for skin rash.  The veteran 
submitted her notice of disagreement (NOD) as to those two 
issues in March 1994.  

In August 1994, the veteran withdrew the issue of entitlement 
to service connection for fatigue from appellate 
consideration.  During an August 1994 hearing at the RO, the 
veteran testified as to the issue of entitlement to service 
connection for a skin rash.  A statement of the case (SOC) as 
to the claim of entitlement to service connection for a skin 
disorder was issued in September 1994, and the veteran filed 
her VA Form 9 substantive appeal as to that issue in November 
1994.  The RO certified the appeal to the Board in June 1999, 
and the claims file was received at the Board in July 1999.


REMAND

At the outset, the Board finds the veteran's service 
connection claim to be well-grounded.  38 U.S.C.A. § 5107(a).  
In this regard, the record shows that the veteran had active 
military service in the Southwest theater of operations 
during the Persian Gulf War.  Accordingly, the provisions of 
38 U.S.C.A. § 1117 regarding chronic disability due to 
undiagnosed illness apply.  The veteran's qualifying military 
service, her reported complaints, and the unique nature of 
the statutory and regulatory provisions regarding disability 
due to undiagnosed illnesses render the veteran's claim 
plausible.  However, for the reasons that follow, the Board 
is unable to find that the duty to assist the veteran has 
been met.  38 U.S.C.A. § 5107(b).

Preliminary review of the claims file reveals that VA 
examination in June 1994 resulted in pertinent reported 
impressions of suspect mild xerosis on the upper arms and 
upper back.  This diagnosis may be said to be speculative, 
rather than definite.  Moreover, the clinical findings in the 
report of that examination were based solely on history 
provided by the veteran.  Indeed, the examination report 
clearly states that the examining physician was not furnished 
with the veteran's claims file.  Prior to the June 1994 VA 
examination (which is the most recent), the veteran was 
diagnosed with dermatitis of the face and nummular eczema of 
the body in January 1992, possible asteatosis and eczema in 
April 1993, acute eczematous dermatitis in April 1993, fine 
papular rash of the left upper extremity in March 1994, and 
possible early rosacea and mild seborrheic dermatitis in 
August 1994.  Given the various suggested diagnoses, the 
Board believes further development of the medical evidence is 
necessary. 

Also, the veteran stated in her September 1994 VA Form 9 
substantive appeal that she was "still under the care of the 
VA hospital for skin disorder" and that she "will continue 
to do so until I am healed, if that is possible."  Review of 
the claims file shows that the most recent pertinent VA 
record for treatment of a skin disorder is dated in August 
1994.  Because VA is on constructive notice with respect to 
the existence of these records, said records must be obtained 
and associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  All VA medical records documenting 
treatment for a skin disorder which are 
not already of record should be obtained 
and associated with the claims file.

2.  The RO should contact the veteran and 
her representative and request the names 
and addresses of any private medical care 
providers who have treated the veteran 
for a skin disorder.  Appropriate steps 
should then be taken to request copies of 
any such records.

3.  After completion of the above, the 
veteran should be scheduled for a 
comprehensive VA dermatology examination, 
to determine the nature and etiology any 
current skin disorder(s).  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The examiner 
should be requested to state an opinion 
as to whether the veteran suffers from 
objective indications of chronic 
disability as discussed and addressed in 
38 C.F.R. § 3.317 with regard to the 
symptoms claimed by the veteran.  The 
examiner should also be requested to 
clearly indicate whether or not any such 
signs or symptoms cannot be attributed to 
any known clinical diagnosis by history, 
physical examination, and laboratory 
tests.  As to any skin disorder(s) which 
are medically diagnosed, the examiner 
should state an opinion as to the 
earliest date on which the evidence 
establishes that the signs or symptoms of 
the disability first became manifest.

4. The RO should then review the expanded 
record and determine whether a basis 
exists for granting the veteran's claim 
of entitlement to service connection for 
a skin disorder, to include as due to an 
undiagnosed illness.  If the RO's 
determination remains adverse to the 
veteran, then the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The Board recognizes that this appeal has been pending for 
several years.  However, the above-described development is 
necessary to meet the statutory duty to assist the veteran.  
The veteran and her representative are free to submit 
additional evidence and argument in support of the appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



